Citation Nr: 0639046	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO granted service connection for asbestosis 
and assigned a 10 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In a September 2004 decision, the Board denied the increased 
rating sought on appeal.  However, in September 2005, based 
on evidence developed at the RO but not forwarded to the 
Board at the time of the September 2004 decision, the Board 
vacated the earlier September 2004 decision and remanded the 
appeal for further development.  

On another matter, in an October 2003 statement, the veteran 
raised the issue of entitlement to service connection for a 
bladder disorder.  As this issue has not been addressed by 
the RO, it is referred for appropriate action.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the competent evidence shows, the 
veteran's asbestosis is manifested by FVC of 75 percent of 
predicted and diffusion capacity of 79 percent of predicted.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.97, Diagnostic 
Code 6833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in August 2003, June 2004, and October 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for a higher rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of any further evidence in his possession that 
pertains to the claim.  The veteran was advised about how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations in 
August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Although the available 
evidence indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), the 
veteran stated that he was awarded benefits in 1984 and there 
is no indication that any of the evidence in the SSA claims 
file is relevant to the issue being considered.  Moreover, 
records from 1984 would have no bearing on the evaluation of 
the veteran's asbestosis assigned from the effective date of 
service connection.

In a February 2006 letter, sent to the veteran's latest 
address of record, the RO informed the veteran of the 
consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal shall be rated based on 
the evidence of record and may be denied.  This letter was 
not returned as undeliverable.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (holding "that the law requires only 
that VA mail notice and then presume the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'").  Thus, the Board observes that the veteran 
has been notified of the consequences of failing to report 
for a scheduled VA examination.

A February 2006 note from the White River Junction VA Medical 
Center (VAMC) reflects that the veteran refused the VA 
examination, stating that he feels that he has had sufficient 
testing at other sites.  In this regard, the Board observes 
that VA's duty to assist is not a one-way street; the veteran 
also has an obligation to assist in the adjudication of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board observes that VA has made reasonable efforts 
to afford the veteran a VA examination in conjunction with 
this appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a higher 
rating, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's asbestosis has been evaluated as 10 percent 
disabling under Diagnostic Code 6833, 38 C.F.R. § 4.97 
(2006).

The Rating Schedule for interstitial lung disease, including 
asbestosis, provides a 100 percent rating if the Forced Vital 
Capacity (FVC) is less than 50 percent of predicted, or; the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent of 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; the disorder is manifested by cor pulmonale 
or pulmonary hypertension; or it requires outpatient oxygen 
therapy.  A 60 percent rating applies with an FVC of 50-64 
percent of predicted, or; the DLCO (SB) of 40-55 percent of 
predicted, or; the maximum exercise capacity is 15-20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  The disorder is rated at 30 percent if 
manifested by FVC of 65-74 percent of predicted, or; DLCO 
(SB) of 56-65 percent of predicted.  The disorder is rated at 
10 percent if manifested by FVC of 75-80 percent of 
predicted, or; DLCO (SB) of 66-80 percent of predicted.  Id.

Prior to the veteran's January 2001 claim for service 
connection for asbestosis, the medical evidence shows that 
his respiratory complaints were assessed as mild chronic 
obstructive pulmonary disease, asthma, and reactive airway 
disease.  He was noted, however, to have had a history of 
asbestos exposure, and x-ray studies showed mild pleural 
thickening.  

Private treatment records disclose that pulmonary function 
studies in September 1999 revealed a mild to moderate 
obstructive ventilatory defect with response to 
bronchodilator therapy, but the specific test results were 
not reported.  Additional testing in September 2000 revealed 
very mild or incipient obstructive lung disease, and the FVC 
was shown to be normal.  

The RO provided the veteran with a VA examination in November 
2002, during which he complained of a very slight cough that 
was sometimes productive of grey sputum.  He became short of 
breath after walking 500 feet, or going up two flights of 
stairs.  He denied ever having any periods of incapacitation 
due to respiratory problems.  Examination of the lungs 
revealed no abnormalities.  A computerized tomography (CT) 
scan of the chest showed minimal nodules on the pleura with 
pleural thickening, consistent with asbestosis.  Pulmonary 
function studies revealed FVC of 75 percent of predicted and 
diffusion capacity was 79 percent of predicted.  The studies 
were interpreted as showing mild reversible airway 
obstruction and mild restriction, which could be due to 
obesity.

A VA CT scan of the chest in December 2002 disclosed no 
significant abnormality other than a minimal degree of 
pleural thickening with slight nodularity.

The veteran's private treatment records include the report of 
an August 2003 CT scan of the chest, which revealed no 
abnormality in the lungs.  His private physician found that, 
although he reported a history of asbestos exposure and had 
been given a diagnosis of asbestosis, the CT scan revealed no 
evidence of any pulmonary disorder and there was no clinical 
evidence of pulmonary compromise.

A June 2004 private medical record reflects "decreased vital 
capacity 66%" and a history of asbestos exposure.  No 
further pertinent information was provided on the report.  If 
the June 2004 private medical report is interpreted to mean 
forced vital capacity, 66 percent would result in a 10 
percent evaluation.

The veteran underwent another VA examination in July 2004, at 
which time he complained of shortness of breath with 
exertion, after walking 100 feet, and frequently coughing up 
phlegm with a greenish tint.  Pulmonary function studies 
revealed an FVC of 60 percent of predicted and diffusion 
capacity of 83 percent of predicted.  The studies were 
interpreted as showing mild restrictive lung disease.  The 
examiner noted that pulmonary function tests are not 
diagnostically specific for detecting asbestosis and stated 
that the veteran showed mild restrictive lung disease with 
his pulmonary function tests.  Here, the Board observes that 
the FVC and diffusion capacity values are inconsistent with 
each other.  Under Diagnostic Code 6833, an FVC of 60 percent 
of predicted indicates a 60 percent rating, and a diffusion 
capacity of 83 percent of predicted indicates a 
noncompensable rating.

In the September 2005 remand, the Board noted that the FVC of 
60 percent from the July 2004 pulmonary function studies 
would support a rating of 60 percent, which is indicative of 
more than mild lung disease.  As it was unclear as to whether 
the results of the pulmonary function studies truly reflected 
the severity of the veteran's pulmonary disability, the Board 
requested an additional examination and pulmonary function 
studies, with an assessment by the physician regarding the 
reliability of the results of the pulmonary function studies.  

As noted earlier, the veteran refused to report to another VA 
examination.  His failure to cooperate with VA has made it 
impossible to obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 
5107; Wood, supra at 193.  Thus, the Board must proceed with 
the claim based on the evidence of record, which reflects 
that the veteran has mild lung disease.  See 38 C.F.R. 
§ 3.655 (2006).  Furthermore, the most recent CT scan by his 
private physician revealed no active lung disease, and no 
evidence of asbestosis, despite the prior diagnosis of such.  

In light of the inconsistencies in the July 2004 report, both 
within that report and when considered in light of the 
evidence as a whole, the Board finds that the report has 
minimal probative value.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  The veteran's refusal to report for a VA 
examination to clarify the inconsistencies associated with 
the report leaves the November 2002 pulmonary function 
studies as the only reliable test for evaluating his 
disability.  In this regard, the Board observes that the FVC 
and diffusion capacity values of that examination are the 
only ones that are consistent not only with each other (i.e., 
both values indicate a 10 percent rating under Diagnostic 
Code 6833) but also with the assessment of mild lung disease.

Pursuant to Diagnostic Code 6833, a 30 percent rating is 
applicable if the veteran's asbestosis is manifested by FVC 
of 65-74 percent of predicted or if the DLCO (SB) (diffusion 
capacity) is 56-65 percent of predicted.  Based on the 
results of the only reliable pulmonary function studies of 
record, the veteran's asbestosis is shown to be manifested by 
FVC of 75 percent of predicted and diffusion capacity of 79 
percent of predicted.  Therefore, the Board finds that the 
criteria for a disability rating in excess of 10 percent have 
not been met since the veteran's claim was initiated.  See 
Fenderson, supra at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 10 
percent for asbestosis.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria. 38 C.F.R. § 3.321(b)(1) 
(2006).  The veteran contends that the manifestations of the 
asbestosis render him unemployable, in that he is unable to 
tolerate the fumes to which he is exposed in his normal 
occupation as a printer.  The evidence shows, however, that 
he has been unemployed since 1984 due to his coronary artery 
disease and psychiatric problems, long before he was found to 
have any type of chronic pulmonary disorder.  In addition, 
the fact that he may not be able to work in his prior 
occupation does not mean that his asbestosis, in and of 
itself, results in marked interference with employment.  The 
evidence also indicates that the asbestosis has not resulted 
in any hospitalizations.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  Therefore, the Board finds that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

A disability rating in excess of 10 percent for asbestosis is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


